Case:20-16375-TBM Doc#:96 Filed:12/23/20  Entered:12/23/20 14:57:44

Fill in this information to identify the case:

Debtor Name PS of Denver, Ine

United States Bankruptey Court for the: District of Colorado

Case numoer, 20-16375

 

 

Official Form 425C

Pagel of 20

(J Check if this is an
amended filing

 

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 4217
Month: November 2020 Date report filed: 42/21/2020
MM/DD/YYYY
Line of business: Flooring NAISC code:
in accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.
Responsible party: Brett Martin
Original signature of responsible party LOL ne
Printed name of responsible party Brett Martin
a 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
Yes No NIA
if you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A,
1. Did the business operate during the entire reporting period? wi Cl Q
2. Do you plan to continue te operate the business next month? wt Lj Cj
3. Have you paid all of your bills on time? wi C) Q
4. Did you pay your employees on time? Q) Gg wf
5. Have you deposited all the receipts for your business into debtor in possession {DIP) accounts? a Q Q
@. Have you timely filed your tax returns and paid all of your taxes? e Ww O
7. Have you timely filed all other required government filings? @ am Q
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? td CQ} Cl
9. Have you timely paid all of your insurance premiums? wi Cl) OQ
if you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
10. Do you have any bank accounts open other than the DIP accounts? QO wf CQ
11. Have you sold any assets other than inventory? QO od Q
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? tl Ww Q
13. Did any insurance company cancel your policy? Ql wi C)
14, Did you have any unusual or significant unanticipated expenses? QO wi Q)
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? CJ wi Q
Q mW Q

16. Has anyone made an investment in your business?

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11

page 9
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page2 of 20

Debtor Name PS of Denver, Inc Case number 20-16375

 

 

17, Have you paid any bills you owed before you fited bankruptcy? Q w LJ
18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? Q rf Q]
| B Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
¢ 11593.13

This amount must equal what you reported as the cash on hand at the end of the month in the previous
month. if this is your first report, report the total cash on hand as of the date of the filing of this case.

20. Total cash receipts

Attach a listing of all cash received for the month and label it Exhibit C. Include alf
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.

Report the total from Exhibit C here. $ _156672.49

21. Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit D. List the

date paid, payee, purpose, and amount. Include all cash payments, debit card

transactions, checks issued even if they have not cleared the bank, outstanding

checks issued before the bankruptcy was filed that were allowed to clear this month,

and payments made by other parties on your behalf. Do not attach bank statements

in leu of Exhibit D. “s 131698.32

Report the total from Exhibit D here.

22. Net cash flow

Subtract line 21 from line 20 and report the result here.
This amount may be different from what you may have calculated as net profit.

+ § 2497417

23. Cash on hand at the end of the month
Add line 22 + line 19. Report the result here.
Report this figure as the cash on hand at the beginning of the month on your next operating report.

This amount may.not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

= § 36567.30

 

ae :. Unpaid Bills

 

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

24. Total payables 3 16198.82

(Exhibit E)

 

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page3 of 20

Debtor Name PS of Denver, Inc Case number 20-16375

z= 4, Money Owed to You

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold, Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due, Report the total fram

 

 

 

 

 

 

 

 

 

 

Exhibit F here.
26. Total receivables $ 0.00
(Exhibit F)
P| 5. Employees
26. What was the number of employees when the case was filed? —__§
27. What is the number of employees as of the date of this monthly repart? —
a «. Professional Fees
28. How much have you paid this month in professional fees related to this bankruptcy case? $ ___.5000.00
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ 30000.
30. How much have you paid this month in other professional fees? $ 0.00
31. How much have you paid in total other professional fees since filing the case? $ 9.00
a 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Column A Column B Column C
Projected : — Actual = Difference
Copy linas 35-37 from Copy lines 20-22 of Subtract Column-B
the previous. month’s this report. from Column A.
report.
32. Cash receipts 3 100000.00 — gs 156672.49 = $ 56672.49
33. Cash disbursements g_75000.00 | ~ $_131698.32 = ¢ 96698.32
pee po penne en
7 ,om E a - |
34. Net cash flow | § _25000.00 _ po $_24974.71 § 25.29
35. Total projected cash receipts for the next month: $__ 220000
36. Total projected cash disbursements for the next month: =  210000.00
37. Total projected net cash flow for the next month: =,  10000.00

 

 

Official Form 4250 Monthly Operating Report for Small Business Under Chapter 11 page 3
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page4 of 20

Debtor Name PS of Denver, Inc Case number 20-16375

cal 8. Additional Information

if available, check the box to the left and attach copies of the following documents.

Ww 38. Bank statements for each open account {redact all but the last 4 digits of account numbers).
Wf 39. Bank reconciliation reports for each account.

() 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

() 41. Budget, projection, or forecast reports.

CJ 42. Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Paged of 20

Exhibit C - Cash Receipts

DIP OPERATING ACCOUNT 2987

[Date |Customer |Check Amount [Deposit Total |
11/2/2020 Trnsfrfror $ 4,000.00 $ 4,000.00
11/2/2020 Trnsfrfror S$ 25,000.00 $ 25,000.00
11/2/2020 Sinaco $ 1,200.00 $ 1,200.00

11/2/2020 Schafer &¢ $ 647.74 647.74
11/2/2020 MLC Conti $ 288.47 288.47
11/4/2020 Steve Dave S$ 721.51 721,51
11/10/2020 Robert Aug $ 3,138.46 3,138.46
11/10/2020 BRC Real E: S 227.60 227.60

$

$

$

$

$

11/17/2020 7th Ave LLC § 6,134.27 $ 6,134.27

11/18/2020 Randy Daal $ 5,265.79 $ 5,265.79

11/19/2020 Trnsfrfror $ 25,000.00 $ 25,000.00

11/20/2020 Sweetmar $ 3,311.68 $ 3,311.68

11/23/2020 Aspen Con: $ 4,338.10 $ 4,338.10

11/27/2020 Trnsfr fror $ 7,000.00 $ 7,000.00

11/27/2020 Trnsfr fror $ 10,000.00 $ 10,000.00
| Total | $ 96,273.62 |

DIP Merchant Account 3266
Date Customer Check Amount Deposit Total

 

 

 

11/2/2020 merchce §$ 1,800.00 $ 1,800.00
11/16/2020 merchcc $ 10,000.00 S$ 10,000.00
11/18/2020 merchcc $ 1,000.00 $ 1,000.00
11/19/2020 merchcc $ 24,758.28 §$ 24,758.28
11/20/2020 merchee $ 5,713.19 $ 5,713.19
11/23/2020 merchcc $ 2,877.55 $ 2,877.55
11/27/2020 merchec $ 14,249.85 $ 14,249.85

| Total |$ 60,398.87 |

 

GRANDTOTAL $ 156,672.49
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Pageé of 20

Exhibit D - Cash Disbursements

DIP OPERATING ACCOUNT 2987

 

 

 

 

 

 

 

[Check # | Amount |Vendor |Description |
11/2/2020 $ 200.00 Trnsfr to 90363 Brett Martin ExpenseReimbursement - Warehouse Labor
11/2/2020 $ 432.00 Trnsfr to 90363 Brett Martin ExpenseReimbursement - Warehouse Labor Jack
11/2/2020 $ 500.41 Trnsfr to 90363 Brett Martin Expense Reimbursement Indeed listing
104 $ 1,800.00 SA Flooring COGS-Product
11/3/2020 $ 60.00 NAT Pay Remote Server
103 $ 2,000.00 Danie! Chavez Salesman mthly draw
97 $ 1,651.44 Celynn MCCarthy Payroli Final check
EFT $ 930.23 Google G Suite Office Email Suite
118 $ 2,189.00 Roger Raguse Payroll Final check
115 $ 1,371.00 Edward Galarza Payroll Final check
11/9/2020 $ 2,500.00 Trnsfr to 90363 Brett Martin Pay/Income
11/9/2020 $ 1,018.02 Xcel Energy Utilities
108 $ 175.00 Hugo Duran Warehouse help
109 $ 480.15 Daltile COGS-Product
11/10/2020 $ 1,000.00 Trnsfr to 90363 Brett Martin
11/10/2020 $ 730.21 Google Google
11/10/2020 $ 5,100.00 Pacific Solutions Pacific Solutions New CRM
105 $ 2,153.00 TGI Warehouse/Showroom Demo
11/12/2020 5 59.52 NAT Pay Remote Server
11/12/2020 $ 2,232.54 NAT Pay Remote Server
11/12/2020 $ 785.47 NAT Pay Remote Server
11/12/2020 $ 109.24 Trnsfr to 90363 Brett Martin Expense Reimbursement Indeed listing
11/16/2020 $ 10,000.00 Trnsfr to 3266 Trnsfr to cover rent
110 $ 500.00 Victor Manuel Esquivel Warehouse help
106 $ 3,260.08 RF Barnes Customs House Customs Broker
11/18/2020 $ 1,000.00 Trnsfr to 3266 Merchant account
11/18/2020 $ 225.00 Pacific Solutions Monthly Hosting Fee
11/18/2020 $ 1,120.00 Drew Behnke Warehouse Help
11/20/2020 S$ 1,000.00 Withdrawal Brett Martin Expense Reimbursement Warehouse Labor
11/20/2020 $ 810.00 Victor Manuel Esquivel Warehouse Help
11/20/2020 $ 520.00 Norma Miramontes Admin Help
11/20/2020 $ 881.00 TGI Flooring Warehouse/Showrcom Demo
11/20/2020 $ 4,728.90 TG Flooring Warehouse/Showroam Demo
11/23/2020 $ 2,343.87 Crossville COGS-Product
11/23/2020 $ 2,000.00 Withdrawal Brett Martin Expense Reimbursement AT&T, Home Depot, Welding Supplies
11/23/2020 $ 1,256.00 cc payment Business credit card pymnt
11/23/2020 $ 14.95 Bank fee Monthly servicing fee
11/24/2020 $ 1,758.00 Matthews & Parlo (product) COGS-Product
11/27/2020 $ 1,000.00 Stacey Mitchell Admin Help
11/27/2020 $ 1,000.00 Stephanie Martin Admin Help
11/27/2020 $ 2,000.00 Withdrawal Brett Martin Pay/lncome
11/30/2020 $ 817.87 Withdrawal Brett Martin Expense Reimbursement Welding Supplies
11/30/2020 $ 2,290.34 Daniel Chavez Warehouse Help
11/30/2020 $ 331.96 Deluxe Office (Checks) Deluxe Office (Checks)
11/30/2020 $ 5,000.00 SL Biggs (Mark Dennis) Accounting Firm
Total [$71,335.20 |
DIP Merchant Account 3566
Check # | Amount ]vendor
11/2/2020 $ 4,000.00 Trnsfr to 2987 Operating
11/9/2020 $ 253.19 Trnsfr To 363 Brett Martin
1012 $ 202.93 COGS-Product
11/12/2020 $ 35.00 Trnsfr To 363 Brett Martin
11/12/2020 S$ 499.00 Trnsfr To 363 Brett Martin
11/12/2020 $ 36.00 nsf fee
11/12/2020 $ 1,010.00 CHK #1018Warehouse Help
11/16/2020 § 14.00 Bank Fees
11/16/2020 $ 100.00 PayPal COGS
11/17/2020 $ 10,000.00 Michael Bloom Rent chk#1016
11/19/2020 $ 25,000.00 Trnsfr to 2987 Operating
11/20/2020 $ 525.00 COGS-Product CHK#1013
11/23/2020 $ 188.00 cc payment 7580

 
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page? of 20

11/23/2020 $ 1,500.00 COGS-Product
11/27/2020 $ 7,000.00 Trnsfr to 2987 Operating
11/27/2020 $ 10,000.00 Trnsfr to 2987 Operating

Total [$60,363.12 |

[GRAND TOTAL | $ 131,698.32 |

 

 
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Pages of 20

Exhibit E - Unpaid Bills

Vendor Amount Due
12/20/2020 |\sogent 1,874.00
12/6/2020]United Health 10,526.96
12/10/2020]VSP 378.00
12/15/2020]Xcel 2 .20
12/15/2020] ComCast 877.32
12/1/2020] Cintas 162.34

 

 

16,198.82

 
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page9 of 20
Case:20-16375-TBM Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Page10 of 20
 
 

eo Doc#:96 Filed:12/23/20 Entered:12/23/20 14:57:44 Pagel} of 20. mber:

 

P.O. Box 1800
Saint Paul, Minnesota 55101-0800 Statement Period:
247 IMG s YY sTot Nov 2, 2020
through
Nov 30, 2020
eS
ae Page 1 of 7
§
Fobegag Eg EEge=g=Duqg!HghEEAERos Eg HUEY gel fLEEL Egg Rtas bpeatt sgt
000009947 01 SP 000633650581092 E
ESTATE OF PRO SOURCE OF DENVER INC af To Contact U.S. Bank
DEBTOR IN POSSESSION .
BANKRUPTCY CASE # 20-16375-TBM 24-Hour Business
130 S JASON ST UNIT 18 Solutions: 1-800-673-3555

DENVER CO 80223-2832

U.S, Bank accepts Relay Calis
Internet: usbank.com

 
 
  

Scan here with your phone's camera to download the U.S. Bank Mobile App.

 

 

 

Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effective Jan. 1, 2021.

You can view revised pricing (only those prices that changed) at hitps://cashmgmt.usbank.com/repricing beginning Dec. 1, 2020.
Please enter the Access Code listed below to view price changes that may apply. If you experience difficulty accessing this
information, please call Customer Service at the number listed in the upper right corner of this statement or send an email to

commercialsupport@usbank.com.
Access Code: EE-6768-18A5-7FB8

 

Thank you for choosing U.S. Bank. We would like to inform you of upcoming changes that may impact your account. The chart
below lists account modifications that go into effect beginning January 1, 2021.

To determine if these changes will impact you, review the ‘Analysis Service Charge Detail’ section of this statement for your
current usage of these services. This Is typically found on the fast page.

if you have any questions or would like to discuss your account options, please call us at 1.800.673.3555. We accept relay
calls.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
keep track of all your transactions, you should balance your account every month. Please
examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error. .

iSSsivenw ere Doc#:96 Fited:£2/23/20-- Entered:12/23/20 14:57:44 Page12 of 20

dutstanding Deposits
TE 1. List any deposits that do not appear on your statement in the Outstanding Deposits section at

the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off

 

 

 

0 should be recorded in the Outstanding Withdrawals section at the left. Record the total.
utstanding Withdrawals Enter the ending balance shown on this statement. $
ATE Enter the total deposits recorded in the Outstanding Deposits section. $

Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

Subtract line 6 from line 5. This is your balance. $

eNO oa PF w

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement but have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your regisier.

10. The balance in your register should be the same as the balance shown in #7. Ifit does not
match, review and check all figures used, and check the addition and subtraction in your register.
If necessary, review and balance your statement from the previous month.

AL

 

MPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
n Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
fyou think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
he FIRST statement on which the error or problem appeared. Telephone us at he number listed on the front of this statement or write to us at U.S, Bank, EP-MN-WSS5D, 60 Livingston
ive., St. Paul, MN 55107.

Tell us your name and account number.

Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.

Tell us the dollar amount of the suspected error.
Ve will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
westigate your complaint. For errors invalving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
ve will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
ve ask you to put your complaint or question in writing and we do not receive it wi hin 10 business days, we may not credit your account.

*Please note: Paper drafi and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.

MPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
:trors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
ules of the National Automated Ciearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number

sted on the front of this statement immediately.

>ONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
f you think there is an ersor on your statement, write to us at:
1.. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
n your letter, give us the following information:
Account information: Your name and account number.
Dollar Amount: The dollar amount of the suspected error.
Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

“ou must contact us within 60 days after the error appeared on your statement.
‘ou must notify us of any potential errors in writing. You may call us, but if you do we are not required to inves igate any potential errors and you may have to pay the amount in question.

Vhile we investigate whether or not there has been an error, he following are true:

We cannot try to collect the amount in question, or report you as delinquent on that amount.
The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to

pay the amount in question or any interest or other fees related to that amount.

While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

We can apply any unpaid amount against your credit limit.
teserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
‘he date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
salance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
lays in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The “INTEREST
-HARGE*** begins from the date of each advance.

%EPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
Ve may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

2ONSUMER REPORT DISPUTES

Ve may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
nay prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
4 by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
our name, address and phone number; he account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,

iffidavit of identity theft), if applicable.

EQUAL HoUsING

Aember FDIC LENDER
LSgecl areca Bie Doge nledelee/20 Entered:12/23/20 14:57:44 Pagers ot 20 umber:

BANKRUPTCY CASE # 20-16375-TBM
730 S JASON ST UNIT 18
__. DENVER CO 80223-2832 Statement Period:
— Nov 2, 2020
through
Nov 30, 2020
Page 2 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

Account Number

 

 

 

 

iccount Summary
# Items
ginning Balance on Nov 2 $ 7,189.47 Number of Days in Statement Period 30
‘ustomer Deposits 4 39,711.74
ther Deposits 12 56,561.88
ither Withdrawals 2f 36,303.42-
‘hecks Paid 19 35,031 .78-
Ending Balance on Nov 30,2020 $ 32,127.89
-ustomer Deposits
fumber Date Ref Number Amount Number Date Ref Number Amount
Nov 2 8055153341 25,000.00 Nov 18 8654073951 5,265.79
Nov 17 8356196810 6,134.27 - Nov 20 9254268670 3,311.68
Total Customer Deposits $ 39,711.74
‘ther Deposits
late Description of Transaction . Ref Number Amount

 

 
    
 

80556378
‘805563788
8055637878

    

 

lov 2 Mobile Check Deposit

_ 288.47
Mobi os ‘

  

  
 

   
 
 
  
  

    

lov 3 Electronic Deposit “FromNPC oe
REF=203070176624260NO0 NPC00001 PAYROLL 12529623

 

 

From Account

Total Other Deposits $ 56,561.88

Ref Number Amount

lov 2 Mobile Banking Transfer.
~

   

lov 3 Electronic Withdrawal To NATPAY-12529623
REF=203070176625160N00 12529623 BILL IMPND12529623
avec : ied: :12/23/20 14:57:44 Page14 of 20
Se are DOsEEsTOR NPE Gy! 2° Entered J Account Number:

BANKRUPTCY CASE # 20-16375-TBM

730 S JASON ST UNIT 18
DENVER CO 80223-2832 Statement Period:
Nov 2, 2020
through
Nov 30, 2020
Page 3 of 7

 
  
 

 

 

'S. Ba Account Number
ther Withdrawals (continued)
ate Description of Transaction Ref Number Amount

 
  

    

To GOOGLE
F770493581APPS_COMMEUS002KGZO!

 

FIC DATA SOL 5,100.00-
,, 3200502236ACH |

To NATPAY-12529623
_. 12529623 PAYROLL 12529623

 

 

Te Account

9254268674

 

dit ¢

~ To Account
“PMT To STACEY MITCHELL 1,000.00-
PMT ID: USBLWU}twavk

 

 

 

 

 

 

 

 

817.87-
Total Other Withdrawals $ 36,203.42.
-hecks Presented Conventionally
‘heck Date Ref Number Amount Check Date. Ref Number Amount
600 Nov 20 9254389745 520.00 6104 Nov 2 8057692124 1,860.00
o00* Nov 20 9254668759 810.06 0105 Nov 10 8356753315 2,153.00
600* Nov 20 9254280509 881.00 0106 Nov #7 8356330987 3,260.08
oo0* Nov 19 8952999082 1,120.00 0108" Nov 9 8054192638 175.00
600" Nov 30 8054654052 2,290.34 | 0109 Noy 9 8057008546 480.15
000° Nov 23 8056513224 2,343.87 0110 Nov 17 8356358232 §00.00
o00* Nov 20 9254280510 4,728.90 | O115* Nov 6 9255065934 1,371.00
000* Nov 30 8056496704 §,000.00 0118" Nov 5 8951958723 2,189.00
097* Nov § 8953790901 1,651.44 5002" Nov 24 8356089008 1,758.00
403° Nov § 8953415573 2,000.00
* Gap in check sequence Conventional Checks Pald (19) $ 35,031 .78-
ialance Summary
late Ending Balance Date Ending Balance Date Ending Balance
lov 2 35,393.27 Nov 9 23,739.94 Nov 17 7,085.26
lov 3 35,333.27 Nov 10 18,122.79 Nov 18 11,351.05
lov 4 36,054.78 Nov 12 14,936.07 Nov 19 35,231.06
lov 5 29,284.11 Nov 13 14,711.07 Nov 20 30,602.83
lov 6 27,913.11 Nov 16 4,711.07 Nov 23 29,341.01
LSgsrapeawEMeM 95596 Faledte(ap/20 Entered:12/23/20 14:57:44

BANKRUPTCY CASE # 20-16375-TBM
730 S JASON ST UNIT 18
DENVER CO 80223-2832

oe

Page15 of 20... .
Account Number:

Statement Period:
Nov 2, 2020
through

Nov 30, 2020

Page 4 of 7

 

  

 

 

S. ssociation Account Number
talance Summary (continued)

late Ending Balance Date Ending Balance | Date Ending Balance
lov 24 27,568.06 Nov 27 40,568.06 Nov 30 32,127.89

Balances only appear for days reflecting change.

 
agreay 12/23/20 14:57:44 Page16 of 20
So BIE! Dogee rok WeeeksiGg/20 Entered: Bene Oo Number:

BANKRUPTCY CASE # 20-16375-TBM

730 S JASON ST UNIT 18
DENVER CO 80223-2832 Statement Perlod:
Nov 2, 2020
through
Nov 30, 2020

Page 5 of 7

     
 

 

Account Number

 

 

 

 

 

ESVATE OF PRO SOURCE OF DENVER INC

a BY DistroniN postessio ots ESTATE OR PRO SOURCE OF DENVER
ML S375-THM

DEBTOR IN POSSESSION

DESIR NSE
ote enane i
Beuaonry ou sefsfae) SeNven en seasaase awe Zef Ag} ee
progr toes ek ate 14 4428.0)
b 4

 

ig ABET GT Aen $ “72846

| (hank
: LE ”

e

is nat tne dete gt + fs
fSbank.
Mama . LEE ~

 

 

 

 

 

 

 

$0 20000 2 i : Bh , eesorOGooe We hh
goo. °C Nov 19 — 4,120.00 0000* Nov 20 4,728.30
ESTATEQT PRO SOURCE OF DENVER ING +b ESTATE OF PRO SOURCE OF DENVER INC
DEDTOR IN POSSESSION DEBTOR IN POSSESS#0¥
siasauarer revue oe
BENVER CD DENVER CO 86025-2812 owe T= 2D IOD &

Seq:1 11/2320 Dpp-OOwwssAG: Custeger3 users 18a79 —
a} wait'/ Lan 1 Diamahe. sey, $590. <° ~ mers Cynasu lle Studion 4 S743, 87
lie Auad teal Tedasnbay brs > +A #e Aaa Dhmuoand TheeHardesd Lory Thies ™ re

(bank. tSbank.
we AL eet cope Le— tue 16 OODLE T |

-

 

 

 

 

 

 

 

 

 

1D F000C 7245 - Bh * an 20000 2 ut a
000* Nov 20 520.00 0000* Nov 23 2,343.87
TROP
BANKRUPTC ¥ CASE em #3M JAS
Sk SON ST on 8 :
Daten eTsE ae ow l- 99 -Jage ema 4 om Ll 22° day

‘por BB ite Mma Fares Copuinel it Fip. > eo i $2990.54
yo Light Phuedsad Toa 9 —— os “ee = Dae Fn tend aa ted Miatly FEE —e tim

CSbank. {bank.
vere dies Sroteat 2. LE wee Vbapoll — . fe.

 

 

 

 

 

 

 

 

 

“eC 200002a5 | bt Ea 2O0GG2 aT fk
000" Nov 20 810.00 0000" Nov 30 2,290.34

aka” . Base wher ear fae wt Af 2 TE Pade

py BBS 767 Ah 1$ Blo me meee TL Ainge 1S 5 920.28

Be sini thuvcl) ueKhae’ i me a Lad bases 3b "ing +f

(bank. (bank.
LE « tere Pt auedagl ig

“AO 20000 2 ae Ge a0 20000 fart AL

MOOR TGR TOR EN EUV aneiheE nf setAL aiade SIR TOR FEM a. eee cine pee eS INCATIERTTOTE 1idG OCTHIA TH BA.

000* Nov 26 881.00 0000* Nov 30 5,000.00
* Gap in check sequence

 

 

 

 

 

 
44 Page17 of 20
Lpoavenr are DasdetGe NERS ae (4g/20 Entered:12/23/20 14:57: age poecint Number:

 

 

 

iy Uta TR OF PRO SOURCE OF DENVER INC

DEBTOR in POSSESSION n
ane

708

DENVER CO-50073-2032 tae Af ager

¢ ; - ae .
ie eat i$ fens 44
emererae:

®2. Che Tho sand Sed fky t+ Ba en
fEbank.

some LO Sit = LG Dy fog | 2

‘ig AO 20000 2 ui . 0049?

 

BANKRUPTCY CASE # 20-16375-TBM
730 S JASON ST UNIT 18
DENVER CO 80223-2832

Statement Period:
Nov 2, 2020
through

Nov 30, 2020

Page 6 of 7

   

Gasrancor PROSOURCE OF DENVER INE
RICRTOR IN FOSSERAION

SIRIPTCY CASH F 20> E375 TUBE
Mos sadOn 31 UNIT 18 wie Lf hed ORD
SENVER 00 M2220

meet Ebates Cider tenis Bod F% Neo. *
SE ctl kl ie

hank e-
wm (ethane eu? bt IMS for

140200002 at Ba ue menses

BL Taser oe

ae sone

Dw:

 

o97* Nov 05 1,651.44

0106 Nov 17 3,260.08

 

 

45 eee Are oF PRO SOURCE OF DENVERLINC-
DEBTOR LN POSSESSION 193
BANKRUPTCY CARE #2162):

DENNER OG au2S2 2a? om fe feo
aw sper Oaay\ chavez. }$% ZO:
es a: PoteofivaseD Nf. t-— a

fSbank.
wi LE— :

 

 

vty ESTATE OF POO URGE OF DENVER inc
BEOTOR IK fOsscas

7305 JASON ST LBaT cet Tom
DENVER

Co aaa 2032 dup. —<——-

—

 

 

 

 

 

af a0 20000 2a "O103 9930 20000 eee "108
103* Nov 05 2,000.00 0108" Nov 09 - “$75.00
PSTATE OF FRO SOURCE OF DENVER ise
“togepens oe ma gousce or oawvan sc toa ome 1
BAS Eyigae enines CASE i abet Sah Peete cae an 32018375. TRM
ek ee aaaegee oo OY Ref Zee DENVER CO aed ome tba I
ch. Bape S. 4. Alors | $ (hp0-00 es ymme J /ile AS Ygg,

 

a ta btoen houcha’” “ge ping Ee

7 (Euttho— ,

 

28) hy Mundeod Cigindy Lass. ig
{Dbank.
ae cavlinyi ase fort ft ~ =

 

 

 

 

 

 

& aG FOOD 2 a ee SON AL pn see entree ES OF EE OR TEL OA a 40 eoodd2 is 'O ao 4
104 Nov 02 1,800.00 0109 Nov 09 480.15
ESTATE OF PROS)
"DSi agen OF Daan 1s “Dhan scan TERN 10
FANT EC CARE 201 a76-1Be didi
430 8 JASON ST EMIT 7230'S JASON $T GRIT
OENVER OO 80225. mse Bate fu 4 i aa DENVER CO I0R3-2602 - - é

 

 

a” | errors “Te 7 is Zs200
OH! te Presa L2 Obs hyudeliE typ Toee—ome +f
(Sbank. |

a ‘ JFE ae

weoecoon gia "2405

iG AE HEAT Pend A A MAL aT

 

 

 

va monet Ve lac Maat Flee Figucins $ S¢0. ©
Bs: Lie Mander Lhd baa $s +E.
(Shank. CEGONZO0S 1S Wel #¥ DO OROT LIE

. ————ae

-
We 40 20000 2 ii #0230

SOC On tit AF AG LAGE ANTES td SEH ON I

 

 

105 Nov 16 2,153.00
" Gap in check sequence

0140 Nov 17 500.00
5 aire are Dogeshtr npessheetiee/20 Entered:12/23/20 14:57:44

Page18 of 20

 

 

 

 

 

Account Number:
BANKRUPTCY CASE # 20-16375-TBM unt se
730 § JASON ST UNIT 18
DENVER CO 80223-2832 Statement Period:
Nov 2, 2020
through
Nov 30, 2020
Page 7 of 7
ccount Number
‘eee nie penvunine ns Pe Actor GaSzetmage] "MO ters erence ee |
——_ | a tsiomsoer |
~~ wwe LaLa: 20 REE cs November 24, 2025 me i
i sreaath 3781 IB ba anita) —
| may ONG PHONG Seven BuNOREa pierr Hews aN BAG were one GR AR

“ga Bev wg Tee LD £ (an f, , ee oo
ami On we 4 wl ZA Ad nals Ath by Lib Fen
Sbank.

f 4 mt

 

 

To TEER

ra THRE WORD

GRR SALE, eno ad
oF

 

a frvwrs 76 768.00”
Voor Aber 12 GAYS.
Sigretune fn File
This cheek. (rah Deel actrortsodl
by your Segrestar

 

 

 

 

 

 

 

 

 

 

SO eeeernenenennterererernneees |
“40 20000 2an eo aS SDOGIT ae BU 468580 2B
415" Nov 06 1,371.00 5002" Nov 24 1,758.00
why ESTATE OF va SOURCE CT OnIOn ——— apa.
BANERUPTCY CAGE 3109306 _ ue (bank Withdrawal
7G 5 JASON ST UNIT Hh
DENVER CO 80 ne thfzo fzo
13/20/20 2:35 PM MST
2 © Lbsus Lage Pn | $|2/8% 69
ee ig havea? Mh og — lz «Ei *PRO SOURCE OF DENVER INC
Withdrawal Total: $ 1,000.00
TSbank.
LE = SbObASseD
840 20000 2 bat Okie
418* Nov 05 2,189.00 37873797" Nov 20 4,000.00

* Gap in check sequence
44 Page19 of 20

57:

12/23/20 14

12/23/20 Entered

96 Filed:

20-16375-TBM Doc#:

Case

 

 

2 e6r'r $ 1eq0L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°;008'T $ 00'008‘T $ [RIO
- $ * S 93 Ysa
- $ - S 39 yaw
- $ - S 92 Ysa
- $ - $ 22 Yyouaw
- $ - S 39 ydu3ud

ooo0s‘T = § 00°008"T S 39 Ysa Q207/Z/TTE
[8101 usodaq = junowy x84 J@wo}sn} ajeg
sysodag Ajyjuo;

 

 

 

 

 

 

 

 

 

- $ aouasayig
PS TILT S Ways sIy| Jad aouejeg yuauin>
vSTTL'T $ yueg sed aduejeg Juang
499Y} ssou>
: $ 1e701,
284 YeIG 4A 00'9E S$ 020¢/2T/TT junow
Wy JO
SOIPNIS SIIIASSOID -€6'Z0Z S$ @tor ‘sues, UW sysodag een
6L'ESZ $ 020¢/6/TT
00°000‘r $ Oz0z/2/TT
sopua, qunowy #pey vSTIZ T
=39949 paleerp $ adue}eg YseD JuaLND
~ $ PSUR) Ul SUSOdeq
00°0TO‘S $ (2301, 00°0T0'9 $ yay Fulpueysing
(9¢°867Z'r) S$ aouejeg yoog
UaH}el/|3U0Iay YOog 0} soUEjeg Yue
(30'86z'y) $ aouejeg 700g
(00°0TO’9) $ S¥99YQ SUIPUEISING
(21 'z6r'r) s SPBYD paueayy
_ - $ ysued| ul ysodag
: 00'0TO'T $ 8IOT 00°008'T $ sysodag AjyuoW
i] i f " 4 :
Wquinio> 00°000'S $ vOOT 99'€0v'y $ qUaWAIEIS Jed auejeg puz UO
Jopua, qunowy # pay) Auewuuins yse>
$)98y4) Sujpueisyng 99ZE JUNOI2y WeYWJEW) 0Z0Z/TT

 

 

 
44 Page20 of 20

57

12/23/20 14

12/23/20 Entered

led

1996 F

20-16375-TBM Doc#

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OU'SEE'TL $ feoL|
wig Burjunosay a 0000's $ oz0z/oe/tT
(sp2Y3} e240 exnjad PsyD) a2yjq exnjad 96"TeE $ Oz0z/oE/TT
dIsH esnoyarey, ZOAYD |SIMEM  yE'06zZ'Z $ Ot0z/oE/TT
JEMeIPUIIAA, lemeupUIM, §«-£8°ZT@ $ O20z/oE/TT
[EMBIBYUA, IEMPIPUYAA O0'OU0'Z $ oz0z/éz/tt
ume ajueyders | unsey ajueydars 00'000°T $ Oz0z/ez/ir
dj2H wupy HPYSUW AB2eIS — O9'000'T $ ovoz/ez/TT
PNPOd-SHODP oned BsMeyNeW aO'ese’T $ oz0z/ez/TT
aay Bupymues AlYIUOW aeyqueg S6'bT $ ozoz/ez/tt
UWA pied 31pars ssauisng juawAed 23 00'962'T $ Otoz/Ez/tT
ue; Wag! lemeipyyM —00'000'¢ $ O2OC/EZ/TT
PNpald-$5o| SOQ £8 EvE'e $ O%0z/Ez/TE
owed WcoJmoys/asnoysEn, Buyooiy IL 06 SZZ"p $ O20z/oz/TT
owe waczmoys/asnoyaueat| Buooly |D1L OO TES $ Oz0z/az/TT
diay Ulupwisoyuowes yy euON OOrOzZS $ ozoz/ozstt
dieH esnayouem fbs3 januew 101214 90 OTR $ Oz0z/oz/TT
ule Heug lemelpuM 00'000'T $ ozaz/oz/tT
diay asnoyauey, syuyeg Maid O0'0ZT'T § O%0z/ST/TT
3a 2unsoH AUOW FF suaInjos sy)aeq 00'S7z $ OZ0%/ST/TT
qunoade JUBLTIOW S9ZE OF ySU, OC'OCO'T $ Oz0z/ET/ET
454Osg Swojsn3} swaysn3 sauseg Ju gO"N97's $ 90T
diay asnoyasem fbszjanueyy 403914 o0'00$ $ OLT
MP1 JBAOD OF YSU 99ZE OR SuUT © O0"O00‘OT $ OZOZ/9T/TL
UUW Belg] ESEDE O44SUIL Pe'BOT $ Oz0z/2t/TT
JaAlas ajoway| AG LYN eb'Sae $ OZ0R/ZT/TT
Jeiag ajoulay) Abd LWN BS'ZET'Z $ Ocoz/Zr/TT
42A95 aoWDY Ad LVN 25°65 $ Ov0z/zt/tt
ousq WooIMaYs/asnoyalenA| Oost 'z § SOT
WD aN suopNjasoyped) — suonjos syIaeq OO'OOT'S $ ozoz/or/Tt
a|foo05| aifean 1z'0E¢ $ O2Z0Z/OT/TT
[ese2z96 ¢ eptlcvoe S TOL | WEN Hea] E906 0.4YsUL aO‘ODO'T $ ozoz/or/tt zi $ 89u519)410
pNpod-s505} AEG stosr $ GOT 68 Ler cE $ deeug SI] Jad souRjeg queLnD
day asnoyauey, wend o8MH OO'SéT $ sor es ZUr‘ze $ queg Jed aouejag quawny
sen Au2UR 2X ZO'STO'T $ O20z/6/1T W>BYD S501)
CREW BEG! E9206 54 448U1 OO'ONS'Z $ Oz0e/6/TT
Sys uly Nosed] — ZIRE PUEMPR OO'TLS’T $ Str : $ Jeol
>paya [eujs [}oused asndey se80y oo eRT'Z $ Sit
. aunsHewR sO} Buns 5 aBoop Ez-0EG $ La
P2YP (eu owed] AyeDDW UUAIsD HE'TSO’T $ 26
Asesp Ajyqlu UBWSa25] ZeAPYD (81UEd CO'RCD'Z S £OT
Jaaras oway aed LYN O0'09 $ O20z/e/TT
janpald-sO09 Buyoojs YS 00'008'T $ Por qunowy Jopuaal
URURIN He1B] = £9E06 OF uSWUL Te'OOS $ Oz0z/2/TT. YSUML UL SISodeq
UUeW Ree] — S9806 OR ys OO'Zey $ O20c/e/1T
UneW naig E9806 04 4j5W/L porOOZ $ ozoz/e/tT
uonduasea| JOpuaA qunowy ‘pay 68 LUCE $ Boujeg Ysey plsdinD)
4909 Jawoysn9 J aD'000'OL. -$ ~GOCOOOT  ¢ SOTE WEYDIAN Wow SUE O%OZ/Z7/TT Sf99Y> pereety
7PI0 s8uuoasND | OT'CCO'L «= $ OO;DNO'L §=«—$ =— gaze UEYNAN Oy YEU. OZOz/Lz/tT - $ ysuedj UW) susodeq
sepioworsn FOTeee’y $$ ofges’y = ¢ Uopianaysuey uadsy OZQz/EZ/TT - $ Feo - $ 59849 Buypueysin
Jepin sauioisnd | sotte’e § g9'TTS’e $ Aleay UEUABeMS OZ0Z/0Z/TT = $ ee ezr'ze 3 BOURIeG yoo
4epig Jawiorsn> | Og'OGO'sZ ~$ ONODO'SZ  § S9TE WEYUBW Wo SL OZOZ/ET/TT - $
Jopag zowoysna | Bers9z’s  § GL'GOe'S §. ayeeq Apuey ozOz/at/TE 3 $ Lone} uosay Yous oy BauLjEg uRg
A9pigsouiaysnd | cever’o = § se yET'g gg DTT PAY Uae OZOZ/EE/TT - $
dapig weweysng | o9'2zz $ o9Z7z $ 878159 [eeu DUD OZOZ/OT/TT ‘ $
eB 4 Aepiosewoysna J opger'e § geser'c = ¢ sony Laqoy Oz0z/OT/TT - $
: HPQ ‘WONT PTS TZe $s $ Moduaneg anes 0Z02/b/TT : $
Japio Jaweysn5 | se'sa7 $ evesz $ Buj2eUO> STW OCOz/z/TT - $ 5
semigusworsns | eee $ eee $ 02 B4eYPS O7Z/Z/TT * $ foz'see*tz) $ 849949 Peuea|o|
Jenio.aueisny | ooonz't ¢ oooocT § ores OZ0Z/e/LE : $ - $ usued, wyysodaq
79Pl0 souoIsAD | OD'OOD'SZ $ ONOOO'S™ $ — g9ZEIEYIVAW Woy.ysUN OZOZ/z/TT - $ za'eL7'96 $ Saisodag AIyUOWy
ees -{  “#PIO BuaIsND | op'OOD'’ $$ COCUO'Y $a ze UEYIBI WO SUL OZ0Z/Z/ET Ev 68t't $ JSWEIEIS 48d S2UEIER PUT YIUOHY|
a AGS [e301 ysodaq” junomy yeqy aBWOISND aed JOpuaA, qunowy #paYD Aueuiung ysED
Stsodeg Ajay £867 Buppeieds did 0z0z/0E/TT

 

 

 

 
